Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Response to the applicant’s arguments 

The previous rejection is withdrawn.  Applicant’s amendments are entered. Applicant’s remarks are also entered into the record.  A new search was made necessitated by the applicant’s amendments. 
A new reference was found. A new rejection is made herein.
Applicant’s arguments are now moot in view of the new rejection of the claims. 
Ricci is silent but Carey teaches “…one of the management sections of the plurality of systems (see FIG 1, where the device has 1. Climate sensors, 2. Device sensors, 3, wearable devices 110, 112, and 114 and the climate can be changed by one of the devices) is capable of transmitting and receiving information that is associated with management based on the adjusted request adjusted by another one of the management sections of the plurality of systems”  (see FIG. 2 where the sensors can include a climate in block 225 and a set points from each of the wearable devices in the surrounding area in block 220; and if there is a conflict in the climate information then if user a requires oxygen 
    PNG
    media_image1.png
    683
    771
    media_image1.png
    Greyscale

It would have been obvious to combine the disclosure of Ricci with the teachings of Carey before the effective filing date of the present disclosure since Carey teaches that user A may have a medical condition and may require oxygen and wants the fresh air blasting and the air 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1 and 3-4 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent Application Pub. No.: US 2014/0309868 A1 to Ricci et al. that was filed in 2016 (hereinafter “Ricci”) and in view of U.S. Patent No.: 10,393,397 B2 to Carey et al. that was filed in 2016 

    PNG
    media_image2.png
    791
    624
    media_image2.png
    Greyscale

 “1. A vehicle control system comprising (See FIG. 13, blocks 1304-1332 where the person is identified and a number of settings for that person of the vehicle are stored in the vehicle and in the cloud) 
    PNG
    media_image3.png
    552
    785
    media_image3.png
    Greyscale

a plurality of systems configured to control a plurality of different functions, respectively, of a vehicle, wherein(see FIG. 11l-k where certain gestures are provided for and identified for a navigation command to the subsystem; see paragraph 210 where the vehicle can obtain audio input from a user and can receive video from a user via a 
the plurality of systems each include a plurality of input sections, (see paragraph 454 where the infotainment and settings may be a first higher one for a parent and a second lower one can be for a child in the back seat) 
an input adjustment section configured to adjust one or more requests, inputted through the plurality of input sections, for controlling (see paragraph 454-463; 249-251 and 252-256)
a predetermined vehicle function, (see FIG. 30 blocks 3004-3028 where the user profile can be input and detected and then when a user is detected those vehicle functions are provided; Critical system controller(s) can control, monitor, and/or operate critical systems. Critical systems may include one or more of (depending on the particular vehicle) monitoring, controlling, operating the ECU, TCU, door settings, window settings, blind spot monitor, monitoring, controlling, operating the safety  
    PNG
    media_image4.png
    850
    603
    media_image4.png
    Greyscale
a plurality of output sections associated with the vehicle function, and (see paragraph 249-251 and 252-256 and FIG. 17 where the user is identified in the vehicle and then a user makes a gesture and the gesture is identified and the vehicle can change the air conditioning based on the gesture in blocks 1704-1728)
a management section configured to manage operations of the plurality of output sections, based on a request adjusted by the input adjustment section, and (see paragraph 357-362)
the management sections are capable of transmitting to each other and receiving from each other at least information that is associated with management based on the adjusted request”. (see paragraph 118, 181, 339-343 where the cloud computing system allows the vehicle control system 204 to have access to the cloud and vice versa and  
    PNG
    media_image5.png
    882
    582
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    871
    641
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    866
    641
    media_image7.png
    Greyscale
one of the management sections of the plurality of systems (see FIG 1, where the device has 1. Climate sensors, 2. Device sensors, 3, wearable devices 110, 112, and 114 and the climate can be changed by one of the devices) is capable of transmitting and receiving information that is associated with management based on the adjusted request adjusted by another one of the management sections of the plurality of systems”  (see FIG. 2 where the sensors can include a climate in block 225 and a set points from each of the wearable devices in the surrounding area in block 220; and if there is a conflict in the climate information then if user a requires oxygen and has a user B is older and then the processor will follow fresh air to user a’s preference and 
    PNG
    media_image1.png
    683
    771
    media_image1.png
    Greyscale

It would have been obvious to combine the disclosure of Ricci with the teachings of Carey before the effective filing date of the present disclosure since Carey teaches that user A may have a medical condition and may require oxygen and wants the fresh air blasting and the air conditioning cold. However, user B is older and may want the air off and 
Claim 2 is cancelled. 
Ricci discloses “3.    The vehicle control system according to claim 1, wherein the management sections transmit to each other and receive from each other the information that is associated (see FIG. 2, blocks 204 from sensors 242N that provides the data to a communication network and a diagnostic module to a server 228 for storage)
with the management based on the request (see block 1420 where the settings are from the computer and in the vehicle and also from the cloud server), by using a predetermined physical quantity”, (See FIG. 13 where the vehicle has an identification of the user in the vehicle and a setting can be obtained and stored based on the person in blocks 1304-1328 and then the setting are also stored in the cloud, which are retrieved 
Ricci discloses “4.    The vehicle control system according to claim 1, wherein the management sections transmit to each other and receive from each other the information that is associated with the management based on the request (see block 1420 where the settings are from the computer and in the vehicle and also from the cloud server),, by using a predetermined physical quantity. (See FIG. 13 where the vehicle has an identification of the user in the vehicle and a setting can be obtained and stored based on the person in blocks 1304-1328 and then the setting are also stored in the cloud, which are retrieved on request in block 1420 from the cloud and the vehicle can then react to the cloud/vehicle settings 1424)”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 5-8 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent Application Pub. No.: US 2014/0309868 A1 to Ricci et al. that was filed in 2016 (hereinafter “Ricci”) and in view of U.S. Patent No.: US 7,905,620 B2 to Harris that was filed in 2004 and in view of Carey. 

5.    The vehicle control system according to claim 3, wherein the plurality of functions include a function associated with movement of the vehicle”,  (see paragraph 135 where the gestures can control the steering and see paragraph 185 where the device can include automatic steering and braking) (see FIG. 11l-k where certain gestures are provided for and identified for a navigation command to the subsystem; see paragraph 210 where the vehicle can obtain audio input from a user and can receive video from a user via a camera video or still images),”. 
Ricci is silent but Harris teaches “…a function associated with distribution of electric power…”…. (see col. 1, lines 40-60 where the helmet can deactivate the electrical power and col. 5, lines 1-21);
It would have been obvious for one of ordinary skill in the art before the invention was made to combine the disclosure of RICCI and the teachings of HARRIS since HARRIS teaches that a switch can be provided to deactivate distribution of an electrical power to save power associated with the accessory on demand in the vehicle. It would be a simple substitution to use a gesture of Ricci to control distribution. See col. 5, lines 1-30 of Harris and Col. 1, lines 1-30. 

Ricci discloses “…a function associated with distribution of heat, and a function associated with control of electrical equipment”, (see paragraph 135 where the gesture or the person settings can control the heating or the radio which is controlled by the electrical system)
Ricci discloses “…6.    The vehicle control system according to claim 1, wherein the plurality of functions include a function associated with movement of the vehicle, (see paragraph 135 where the gestures can control the steering and see paragraph 185 where the device can include automatic steering and braking) (see FIG. 11l-k where certain gestures are provided for and identified for a navigation command to the subsystem; see paragraph 210 where the vehicle can obtain audio input from a user and can receive video from a user via a camera video or still images),”.
Ricci is silent but Harris teaches “…a function associated with distribution of electric power”... (see col. 1, lines 40-60 where the helmet can deactivate the electrical power and col. 5, lines 1-21) ”;


Ricci discloses “…a function associated with distribution of heat, and a function associated with control of electrical equipment. (see paragraph 135 where the gesture or the person settings can control the heating or the radio which is controlled by the electrical system)
Ricci discloses “…7.    The vehicle control system according to claim 3, wherein the plurality of functions include a function associated with movement of the vehicle, (see paragraph 135 where the gestures can control the steering and see paragraph 185 where the device can include automatic steering and braking) (see FIG. 11l-k where certain gestures are provided for and identified for a navigation command to the subsystem; see paragraph 210 where the vehicle can obtain audio input 
Ricci is silent but Harris teaches “…a function associated with distribution of electric power, (see col. 1, lines 40-60 where the helmet can deactivate the electrical power and col. 5, lines 1-21) ”;
It would have been obvious for one of ordinary skill in the art before the invention was made to combine the disclosure of RICCI and the teachings of HARRIS since HARRIS teaches that a switch can be provided to deactivate distribution of an electrical power to save power associated with the accessory on demand in the vehicle. It would be a simple substitution to use a gesture of Ricci to control distribution. See col. 5, lines 1-30 of Harris and Col. 1, lines 1-30. 

Ricci discloses “…a function associated with distribution of heat, and a function associated with control of electrical equipment. (see paragraph 135 where the gesture or the person settings can control the heating or the radio which is controlled by the electrical system)
“…8.    The vehicle control system according to claim 4, wherein the plurality of functions include a function associated with movement of the vehicle, (see paragraph 135 where the gestures can control the steering and see paragraph 185 where the device can include automatic steering and braking) (see FIG. 11l-k where certain gestures are provided for and identified for a navigation command to the subsystem; see paragraph 210 where the vehicle can obtain audio input from a user and can receive video from a user via a camera video or still images),”.
Ricci is silent but Harris teaches “… a function associated with distribution of electric power, (see col. 1, lines 40-60 where the helmet can deactivate the electrical power and col. 5, lines 1-21) ”;
It would have been obvious for one of ordinary skill in the art before the invention was made to combine the disclosure of RICCI and the teachings of HARRIS since HARRIS teaches that a switch can be provided to deactivate distribution of an electrical power to save power associated with the accessory on demand in the vehicle. It would be a simple substitution to use a gesture of Ricci to control distribution. See col. 5, lines 1-30 of Harris and Col. 1, lines 1-30. 

Ricci discloses “…a function associated with distribution of heat, and a function associated with control of electrical equipment. (see paragraph 135 where the gesture or the person settings can control the heating or the radio which is controlled by the electrical system)
Claims 9 and 11 are rejected under 35 U.S.C. sec. 102(a)(2) as being anticipated by U.S. Patent No.: 10,393,397 B2 to Carey et al. that was filed in 2016.  



    PNG
    media_image7.png
    866
    641
    media_image7.png
    Greyscale
 9. (New) A vehicle control system comprising: a first system configured to control a first function of a vehicle; and a second system configured to control a second function of the vehicle that is different from the first function of the vehicle,  (see col. 3, lines 10-21) wherein the first system includes: a plurality of first input sections, a first input adjustment section configured to adjust one or more requests, inputted through the plurality of first input sections, for controlling the first function, a plurality of first output sections associated with the first function, (see col. 4, lines 35 to 67) and a first management section configured to manage operations of the plurality of first output sections, based on a request adjusted by the first input adjustment section, the second system includes: a plurality of second input sections, a second input adjustment section configured to adjust one or more requests, inputted through the plurality of second input sections, for controlling the second function, (see col.3, line 10-20 and col. 4, lines 35 to 67 and FIG. 2) a plurality of second output sections associated with the second function, and a second management section configured to manage operations of the plurality of second output sections, based on a request adjusted by the second input adjustment section, and the first management section is capable of transmitting the request adjusted by the first input adjustment section to the second management section and receiving the request adjusted by the second input adjustment section from the second management section.… (see FIG 1, where the device has 1. Climate sensors, 2. Device sensors, 3, wearable devices 110, 112, and 114 and the climate can be changed by one of the devices)  (see FIG. 2 where the sensors can include a climate in block 225 and a set points from each of the wearable devices in the surrounding area in block 220; and if there is a conflict in the climate information then if user a requires oxygen and has a user B is older and then the processor will follow fresh air to user a’s preference and sensor and climate desired 
    PNG
    media_image1.png
    683
    771
    media_image1.png
    Greyscale


Claim 10 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of U.S. Patent No.: 10,393,397 B2 to Carey et al. that was filed in 2016 and in view of United States Patent Application Pub. No.: US 2014/0309868 A1 to Ricci et al. that was filed in 2016 (hereinafter “Ricci”).  

“10. New The vehicle control system of claim 9, further comprising an on vehicle network provided in the vehicle wherein the first system and the second system are mounted on in the vehicle, (See FIG. 13, blocks 1304-1332 where the person is identified and a number of settings for that person of the vehicle are stored in the vehicle and in the cloud)
Carey discloses “…and the first management section is configured to transmit the request adjusted by the first input adjustment section to the second management section via the on-vehicle network and receive the request adjusted by the second input adjustment section from the second management section via the on-vehicle network. (see FIG 1, where the device has 1. Climate sensors, 2. Device sensors, 3, wearable devices 110, 112, and 114 and the climate can be changed by one of the devices)  (see FIG. 2 where the sensors can include a climate in block 225 and a set points from each of the wearable devices in the surrounding area in block 220; and if there is a conflict in the climate information then if user a requires oxygen and has a user B is older and then the processor will follow fresh air to user a’s preference and sensor and climate desired information);
It would have been obvious to combine the teachings of Ricci with the disclosure of Carey before the effective filing date of the present disclosure since Carey discloses that user A may have a medical condition and may require oxygen and wants the fresh air blasting and the air 

Carey discloses “….11. (New) The vehicle control system according to claim 9, wherein: the first management section manages operations of the plurality of first output sections also based on the request adjusted by the second input adjustment section, the second management section manage operations of the plurality of second output sections also based on the request adjusted by the first input adjustment section. -5- (see FIG 1, where the device has 1. Climate sensors, 2. Device sensors, 3, wearable devices 110, 112, and 114 and the climate can be changed by one of the devices)  (see FIG. 2 where the sensors can include a climate in block 225 and a set points from each of the wearable devices in the surrounding area in block 220; and if there is a conflict in the climate information then if user a requires oxygen and has a user B is older and then the processor will 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN PAUL CASS whose telephone number is (571)270-1934.  The examiner can normally be reached on Monday to Friday 7 am to 7 pm; Saturday 10 am to 12 noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JEAN PAUL CASS/Primary Examiner, Art Unit 3668